916 F.2d 713
135 L.R.R.M. (BNA) 2640
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DELTA STAR UTILITY CONTRACTORS, INC. and Harold Gates, aSole Proprietor, d/b/a Delta Star Trucking andDelta Star Electric, Respondent.
No. 90-6110.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.


1
This Court having on September 30, 1988, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on March 30, 1990, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Delta Star Utility Contractors, Inc. and Harold Gates, a sole proprietor, d/b/a Delta Star Trucking and Delta Star Electric, Saginaw, Michigan, its officers, agents, successors, and assigns, shall make whole the employees named below by paying them the sums indicated, plus interest computed in the manner prescribed in New Horizons for the Retarded,1 less tax withholdings required by Federal and state law, and by paying the union benefit funds specified below the fringe benefit contributions set forth opposite their names, plus any additional amounts computed in the manner prescribed in Merryweather Optical Co.,2 accrued to the date of payment:


3
                  BACKPAY
Lynn Dembowske                   $   706.61
Tim Dembowske                        933.50
Thomas Krauseneck                    537.88
              FRINGE BENEFITS
National Employees Benefit Fund  $   829.06
IBEWDistrict 10 National
 Electrical Contractors
 Association Retirement Plan        1659.86
 Apprenticeship Training
  Fund                               138.08
 Health and Welfare Fund
  IBEW District 10                  3404.51
 Vacation Fund                      1946.32



1
 283 NLRB No. 1173 (1987)


2
 240 NLRB 1213 fn. 7 (1979)